 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 1 of 15 PageID# 195




                   IN THE UNITED STATES DISTRICT COURT FOR TI
                              EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


 UNITED STATES OF AMERICA                             Criminal No. 3;19-cr-r60-HEH


         V.                                           18U.S.C. § 1349
                                                      Conspiracy to Commit Mail and Wire Fraud
 CHIRAC JANAKBHAICHOKSI,                              (Count 1)

 SHACHINAISHADH MAJMUDAR,                             18U.S.C. §§ 1341 and 2
                                                      Mail Fraud and Aiding and Abetting
 SHEHZADKHAN KHANDADKHAN                              (Counts 2, 3 and 4)
 PATHAN,
                                                      18U.S.C. §§ 1343 and 2
 PRADIPSINH DHARMENDRASINH                            Wire Fraud and Aiding and Abetting
 PARMAR,                                              (Coimts 5 and 6)

 SUMER KANTILAL PATEL,                                18U.S.C. § 1028A
                                                      Aggravated Identity Theft
        and                                           (Counts 7, 8, and 9)

 JAYESHKUMAR PRABHUDAS                                Forfeiture Allegation
 DELIWALA,

                                Defendants.




                            June 2020 Term - at Richmond, Virginia

                          SECOND SUPERSEDING INDICTMENT


       The Grand Jury charges that:

                                    General Allegations


At all times material to this Indictment, unless stated otherwise:

       1.      The defendants, CHIRAC JANAKBHAI CHOKSI,SHACHI NAISHADH

MAJMUDAR,SHEHZADKHAN KHANDADKHAN PATHAN,PRADIPSINH

DHARMENDRASINH PARMAR,SUMER KANTILAL PATEL,and JAYESHKUMAR
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 2 of 15 PageID# 196




PRABHUDAS DELIWALA were members of a criminal conspiracy who had members that

impersonated law enforcement officials that tricked and coerced victims into mailing and

shipping cash to other conspiracy members by convincing the victims that it was in their best

interests to do so.


        2.       The conspiracy operated cells in multiple states, including New Jersej',

Minnesota, California, Indiana, Texas, and Illinois where packages of cash shipped by victims

were received by members of the conspiracy, who then ftirther processed and distributed the

victims' moneys in accordance with the direction of other conspiracy members.

        3.       The conspiracy members targeted a large percentage ofelder Americans for

victimization.

       4.        Conspirators regularly communicated using WhatsApp Messenger("WhatsApp").

WhatsApp is a free, cross-platform communication application available for Apple, Android, and

Windows cellular telephones, as well as Mac and Windows PC computers. WhatsApp enables

users to communicate securely over the Internet with end-to-end encryption using a variety of

formats, including video, voice calls, and SMS (text) messaging.

                                      Scheme and Artifice


       5.        The purpose ofthe scheme and artifice to defraud was for CHIRAC

JANAKBHAI CHOKSI,SHACHINAISHADH MAJMUDAR,SHEHZADKHAN

KHANDADKHAN PATHAN,PRADIPSINH DHARMENDRASINH PARMAR,SUMER

KANTILAL PATEL,JAYESHKUMAR PRABHUDAS DELIWALA,and other members of the

conspiracy to enrich themselves financially by defrauding victims of money by impersonating

law enforcement officials.
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 3 of 15 PageID# 197




                                      Manner AND Means


       6.      To execute the above-described scheme,the conspirators used a variety of

fraudulent scenarios to engage victims. The scheme often started with automated, previously

recorded phone calls, commonly referred to as "robocalls," which contained messages designed

to create a sense of urgency with unsophisticated and/or unsuspecting recipients. These

messages told the recipients that they had some sort of serious legal problem. Often the

purported problem related to potential criminal charges for the victim, tax problems, or the risk

of losing a federal benefits program such as Social Security payments. Victims were informed

that if they did not act immediately in accordance with the demands ofthe callers then there

would be drastic consequences. These consequences included threats of immediate arrest and/or

significant financial penalties. Some call recipients were instructed that in order to prevent these

dire consequences they should call a particular phone number for further instruction.

       7.      When a conspirator would speak with the victim and identify themselves as a

government official, the conspirator would reinforce the need for the victim to take immediate

action to avoid consequences. Conspirators tricked and coerced victims to send cash to an

address, supposedly belonging to a law enforcement or other government agency, as a

demonstration of good faith while the criminal investigation was ongoing. In schemes involving

supposed potential criminal charges, victims were assured that if they were cleared of

involvement in criminal activity after a thorough investigation then their money would be

returned to them.


       8.      In another scenario, a conspirator would contact a victim posing as a loan officer

offering to provide the victim a loan. A number of victims defrauded in this scenario had

recently applied for loans from legitimate lenders. The conspirator would eventually inform the
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 4 of 15 PageID# 198




victim that they had been approved for the loan, and that the loan was being deposited into the

victim's bank account. In return for receipt ofthis purported loan, the conspirator instructed the

victim to send money back as directed as a demonstration of good faith or as a loan payment.

       9.      Yet another technique used by the perpetrators was to contact a victim to offer

maintenance assistance with their home computer, convincing the victim that there was a

problem with their home computer. Sometimes this was done by tricking the victim into

downloading software that perpetrators used to actually create problems with the victim's

computer. The perpetrator would then inform the victim that in order for their computer to be

repaired the victim would have to send money as directed by the conspirator.

        10.    Some victims were directed by a conspirator to send cash via the mail or a parcel

delivery service. These victims were instructed to send the bulk cash via FedEx, UPS and/or the

U.S. Postal Service("USPS")using shipping methods that provided tracking numbers, and

further to provide the tracking numbers of their shipments to members of the conspiracy.

        11.    Conspirators directed other victims to send money via a wire service. These

victims were instructed to send money via Western Union, MoneyGram and/or Walmart to

Walmart money transfer, and further to provide the reference number for the wire transfer to

members of the conspiracy.

       12.     Members ofthe conspiracy commonly referred to as "money mules" would pick

up the bulk cash shipments sent to the fraudulent law enforcement addresses, often presenting

counterfeit identification documents incorporating stolen or fictitious identities.

       13.     Money mules would similarly pick up the wire transfers from victims using the

reference numbers provided by the victims.
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 5 of 15 PageID# 199




       14.    The conspiracy's money mules would pocket some portion of cash for themselves

and deposit the remaining amount in bank accounts created and/or accessed by other conspiracy

members.


       15.    In furtherance of the scheme, SHEHZADKHAN KIIANDADKHAN PATHAN

committed the following actions among others:

              a.     Recruited and supervised money mules for multiple cells in multiple

                     states;


              b.     Caused to be obtained and distributed counterfeit identification

                     documents,including counterfeit driver's licenses, to money mules for

                     their use in retrieving shipments of cash and wire transfers offunds from

                     victims;

              c.     When money mules provided PATHAN information regarding their

                     current location and the fraudulent names associated with the counterfeit

                     driver's licenses that they had ready for use to pick up money from

                     victims, PATHAN communicated this information via WhatsApp to other

                     conspirators working in the call center for their use when instructing

                     victims regarding payments;

              d.     Alerted money mules of inhound packages of cash coming fi-om victims,

                     identifying the name and address ofthe victim, the method ofshipment,

                     and the money mule's alias name and address to which the victims' cash

                     was shipped;
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 6 of 15 PageID# 200




              e.     Alerted money mules of wire transfers involving moneys sent by victims,

                     and provided the applicable reference number so that the funds could be

                     picked up; and

              f.     Provided bank account information to money mules and directed the

                     money mules regarding which bank accoimt to use when depositing the

                     victims' money.

       16.    In furtherance of the scheme, CHIRAC JANAKBHAI CHOKSI committed the

following actions among others:

              a.     Possessed and used multiple counterfeit Pennsylvania driver's licenses to

                     identify himself when picking up shipments of cash from victims;

              b.     At the direction ofPATHAN,physically retrieved and signed for packages

                     of cash sent by victims to the designated shipping address communicated

                     to the victim by other members of the conspiracy;

              c.     Photographed and videoed himself, sometimes with the assistance of his

                     codefendant, SHACHINAISHADH MAJMUDAR,opening the packages

                     sent by victims and counting the cash therein as a record that was provided

                     to other conspiracy members for how much cash was received from the

                     respective victims; and

              d.     At the direction ofPATHAN,deposited cash obtained from victims in

                     bank accoimts that had been created and/or accessed by other members of

                     the conspiracy.
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 7 of 15 PageID# 201




       17.    In ftirtherance ofthe scheme, SHACHINAISHADH MAJMUDAR committed

the following actions among others:

              a.     Used the Internet to access the FedEx and USPS websites and obtain


                     status information related to the tracking numbers ofshipments ofcash

                     sent by multiple victims;

              b.     Videoed her codefendant, CHIRAG JANAKBHAl CHOKSI,opening

                     packages sent by victims and coimting the cash contained therein; and

              c.     Deposited cash obtained from victims in bank accounts that had been

                     created and/or accessed by other members of the conspiracy.

       18.    In furtherance of the scheme,PRADIPSINH DHARMENDRASINH PARMAR

committed the following actions among others:

              a.     At the direction ofPATHAN,physically retrieved and signed for packages

                     ofcash sent by victims to the designated shipping address communicated

                     to the victim by other members of the conspiracy;

              b.     Photographed and videoed himself opening the packages sent by victims

                     and counting the cash therein as a record that was provided to other

                     conspiracy members for how much cash was received from the respective

                     victims;

              c.     Using WhatsApp, sent to PATHAN images of a counterfeit driver's

                     licenses that incorporated a picture ofPARMAR into the documents,

                     which bore either true driver's license numbers that had been legally and

                     officially assigned to other individuals or numbers that had not been

                     legally and officially assigned to any individual;
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 8 of 15 PageID# 202




              d.     Picked up money transfers sent by victims via Western Union,

                     MoneyGram and Walmart to Walmart money transfers on behalf of, and at

                     the direction of, PATHAN;

              e.     At the direction ofPATHAN,deposited cash obtained from victims in

                     bank accounts that had been created and/or accessed by other members of

                     the conspiracy.

       19.    In furtherance of the scheme, SUMER KANTILAL PATEL committed the

following actions among others:

              a.     At the direction ofPATHAN,physically retrieved and signed for packages

                     of cash sent by victims to the designated shipping address communicated

                     to the victim by other members of the conspiracy;

              b.     Photographed and videoed himself opening the packages sent by victims

                     and counting the cash therein as a record that was provided to other

                     conspiracy members for how much cash was received from the respective

                     victims;

              c.     Using WhatsApp,sent to PATHAN images of a counterfeit driver's

                     licenses that incorporated a picture ofPATEL into the documents, which

                     bore either true driver's license numbers that had been legally and

                     officially assigned to other individuals or numbers that had not been

                     legally and officially assigned to any individual;

              d.     Picked up money transfers sent by victims via Western Union,

                     MoneyGram and Walmart to Walmart money transfers on behalf of, and at

                     the direction of,PATHAN; and
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 9 of 15 PageID# 203




               e.     At the direction ofPATHAN,deposited cash obtained from victims in

                      bank accounts that had been created and/or accessed by other members of

                      the conspiracy.

       20.    In furtherance of the scheme, JAYESHKUMAR PRABHUDAS DELIWALA

committed the following actions among others:

               a.     Allowed photographs of himself, as well as his biographical information,

                      to be used by others in the conspiracy for the purpose of creating

                      counterfeit driver's licenses that he intended to use to pick up wire

                      transfers sent by victims.

                                         COUNT ONE
                         (Conspiracy to Commit Mail and Wire Fraud)

       The sections ofthis Second Superseding Indictment entitled "General Allegations,"

"Scheme and Artifice," and "Manner and Means" are incorporated by reference as iffully set

forth here.


       Beginning sometime before mid-2016 and continuing through at least December 2019,

the exact dates being unknown,in the Eastern District of Virginia and within the jurisdiction of

the Court, as well as elsewhere, defendants CHIRAC JANAKBHAI CHOKSI,SHACHI

NAISHADH MAJMUDAR,SHEHZADKFIAN KHANDADKHAN PATHAN,PRADIPSINH

DHARMENDRASINH PARMAR,SUMER KANTILAL PATEL,and JAYESHKUMAR

PRABHUDAS DELIWALA,did unlawfully and knowingly conspire together, as well with

others both known and unknown to the grand Jury, to commit an offense contained within

Chapter 63 of Title 18 of the United States Code, in that they conspired to knowingly execute

and attempt to execute a scheme and artifice to defraud and to obtain property by means of

materially false and fraudulent pretenses, representations, and promises, and for the purpose of
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 10 of 15 PageID# 204




executing the scheme and artifice to defraud: (a) delivered and caused the delivery of matter by

private and commercial interstate carriers, in violation of Title 18, United States Code, Section

1341; and (b)transmitted and caused transmission of writings, signs, and signals in interstate and

foreign commerce, in violation of Title IB, United States Code, Section 1343.

       (In violation ofTitle 18, United States Code, Section 1349.)

                                          COUNT TWO
                                           (Mail Fraud)

       The sections ofthis Second Superseding Indictment entitled "General Allegations,"

"Scheme and Artifice," and "Manner and Means" are incorporated by reference as iffully set

forth here.


       On or about May 23, 2019, in the Eastern District of Virginia and elsewhere,for the

purpose of executing and attempting to execute the scheme and artifice to defraud, defendants

CHIRAC JANAKBHAI CHOKSl and SHEHZADKHAN KHANDADKHAN PATHAN,aided,

abetted, induced, counseled, and encouraged by each other and others, caused to be sent and

delivered by Federal Express, a private and commercial interstate carrier, a package bearing

tracking number 787443201636, addressed to "Aldo Ronald" at 9594 Grey Widgeon Place, Eden

Prairie, Minnesota, containing $8,500 in U.S. Currency that was the property of, and had been

sent by, an individual identified herein as C.P., of Chesterfield, Virginia.

       (In violation of Title 18, United States Code, Sections 1341 and 2.)

                                         COUNT THREE
                                           (Mail Fraud)

       The sections of this Second Superseding Indictment entitled "General Allegations,"

"Scheme and Artifice," and "Manner and Means" are incorporated by reference as if fully set

forth here.




                                                 10
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 11 of 15 PageID# 205




       On or about March 5,2019, in the Eastern District of Virginia and elsewhere,for the

purpose ofexecuting and attempting to execute the scheme and artifice to defraud, defendants
PRADIPSINH DI-IARMENDRASINH PARMAR and SHEHZADKHAN KHANDADKHAN

PATHAN,aided, abetted, induced, counseled, and encouraged by each other and others, caused

to be sent and delivered by Federal Express, a private and commercial interstate carrier, a

package bearing tracking number 785822235244, addressed to "Neon Fredo" at 55 Stratford
Village, Lancaster, Pennsylvania, containing $20,000 in U.S. Currency that was the property of,
and had been sent by, an individual identified herein as         of Norfolk, Virginia.

       (In violation of Title 18, United States Code, Sections 1341 and 2.)

                                         COUNT FOUR
                                          (Mail Fraud)

       The sections of this Second Superseding Indictment entitled "General Allegations,"

"Scheme and Artifice," and "Manner and Means" are incorporated by reference as if fully set

forth here.


       On or about April 1, 2019,in the Eastern District of Virginia and elsewhere,for the

purpose ofexecuting and attempting to execute the scheme and artifice to defraud, defendant
JAYESHKUMAR PRABHUDAS DELIWALA and SHEHZADKHAN KHANDADKHAN

PATHAN,aided, abetted, induced, counseled, and encouraged by each other and others, caused

to be sent and delivered by Federal Express, a private and commercial interstate carrier, bearing

tracking munber 774819863133, containing 20 coimterfeit identification documents that the

defendant intended to use in connection with the scheme.

       (In violation of Title 18, United States Code,Sections 1341 and 2.)




                                                11
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 12 of 15 PageID# 206




                                        COUNT FIVE
                                         (Wire Fraud)

       The sections of this Second Superseding Indictment entitled "General Allegations,"

"Scheme and Artifice," and "Manner and Means" are incorporated by reference as iffully set

forth here.


       On or about December 19,2018,in the Eastern District of Virginia and elsewhere, for the

purpose of executing and attempting to execute the scheme and artifice to defraud, defendants

PRADIPSINH DHARMENDRASINH PARMAR and SHEHZADKHAN KHANDADKHAN

PATUAN,aided, abetted, induced, counseled, and encouraged by each other and others, did

knowingly transmit and cause to be transmitted by means of wire communications in interstate

and foreign commerce, any writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, received and obtained money that had been sent by victim,

L.F.C., to wit: a MoneyGram transfer of$820, reference number of497-14-333, sent by L.F.C.

of Newport News, Virginia, to receiver "LARRY A LAUZON"in North Carolina.

       (In violation of Title 18, United States Code, Sections 1343 and 2.)

                                         COUNT SIX
                                         (Wire Fraud)

       The sections of this Second Superseding Indictment entitled "General Allegations,"

"Scheme and Artifice," and "Manner and Means" are incorporated by reference as iffully set

forth here.


       On or about March 23, 2019, in the Eastern District of Virginia and elsewhere, for the

purpose of executing and attempting to execute the scheme and artifice to defraud, defendants

SUMER KANTILAL PATEL and SHEHZADKHAN KHANDADKHAN PATHAN,aided,

abetted, induced, counseled, and encouraged by each other and others, did knowingly transmit


                                               12
Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 13 of 15 PageID# 207




and cause to be transmitted by means of wire communications in interstate and foreign

commerce, any writings, signs, signals, pictures, and sounds for the purpose of executing such

scheme and artifice, received and obtained money that had been sent by victim, L.M.S., to wit: a

Walmartto Walmart transfer of$1,995, reference niunber of922093569, sent by L.M.S. of

Alvin, Texas,to receiver "CALEB N CRANSTONE"in Virginia.

       (In violation of Title 18, United States Code, Sections 1343 and 2.)

                                         COUNT SEVEN
                                   (Aggravated Identity Theft)

       On or about June 14, 2019, in the Eastem District of Virginia and elsewhere within the

jurisdiction of this Court, the defendants, CHIRAC JANAKBHAI CHOKSI,aided, abetted,

induced, counseled, and encouraged by SHEHZADKHAN KHANDADKHAN PATHAN and

others, did knowingly and unlawfully possess and use without lawful authority the means of

identification of another person, that is, a counterfeit Pennsylvania driver's license bearing

driver's license number 24 309 808 that had heen lawfully issued to an individual identified

herein as K.L.S., during and in relation to a felony violation enumerated in 18 U.S.C.

§ 1028A(c), to wit: conspiracy to engage in mail and wire fraud, in violation of 18 U.S.C.

§ 1349, as alleged in Count One above.

       (In violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.)

                                         COUNT EIGHT
                                   (Aggravated Identity Theft)

       On or about December 19,2018, in the Eastem District of Virginia and elsewhere within

the jurisdiction of this Court, the defendants,PRADIPSINH DHARMENDRASINH PARA4AR,

aided, abetted, induced, counseled, and encouraged by SHEHZADKHAN KHANDADKHAN

PATHAN and others, did knowingly and unlawfully possess and use without lawful authority the



                                                 13
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 14 of 15 PageID# 208




means of identification of another person,that is, a counterfeit Pennsylvania driver's license

bearing driver's license number 23 359 534 that had been lawfully issued to an individual

identified herein as M.C.P., during and in relation to a felony violation enumerated in 18 U.S.C.

§ 1028A(c), to wit: conspiracy to engage in mail and wire fraud, in violation of 18 U.S.C.

§ 1349, as alleged in Count One above, and wire fraud, in violation of 18 U.S.C. § 1343, as

alleged in Count Five above.

         (In violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.)

                                          COUNT NINE
                                    (Aggravated Identity Theft)

         On or about March 23, 2019, in the Eastern District of Virginia and elsewhere within the

jurisdiction ofthis Court, the defendants, SUMER KANTILAL PATEL,aided, abetted, induced,

counseled, and encouraged by SHEHZADKHAN KHANDADKHAN PATHAN and others, did

knowingly and unlawfully possess and use without lawful authority the means of identification

of another person, that is, a counterfeit Pennsylvania driver's license bearing driver's license

number 28 645 633 that had been lawfully issued to an individual identified herein as J.R.C.,

during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), to wit:

conspiracy to engage in mail and wire fraud, in violation of 18 U.S.C. § 1349, as alleged in

Count One above, and wire fi-aud, in violation of 18 U.S.C. § 1343, as alleged in Count Six

above.


         (In violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.)

                                          FORFEITURE

         Pursuant to Rule 32.2 ofthe Federal Rules of Criminal Procedure, the defendants are

hereby notified that upon conviction of any offense set forth in Counts One through Six ofthe

Second Superseding Indictment, such defendant shall forfeit to the United States any property


                                                 14
 Case 3:19-cr-00160-HEH Document 41 Filed 06/17/20 Page 15 of 15 PageID# 209




which constitutes, or is derived from, proceeds obtained directly or indirectly, as the result of

such offenses.


(All in accordance with Title 18, United States Code, Sections 982(a)(2) and 981(a)(1)(C), as
incorporated by Title 28, United States Code, Section 2461(c); and Title 21, United States Code,
Section 853(p).)

                                                      A TRUE BILL:

                                                         Puisiffit to the E-GoveimneotAot
                                                        the original oftfaispege has been filed
                                                           unikr seal in thedeik'a Offioe

                                                      FOREPERSON


       G.ZACHARY TERWILLIGER/
       United States Attor



By:


       Assistant United States Attorneys




                                                15
